 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDCongdon DieCastingCompany; Sufco,Inc.andInternationalMolders and Allied Workers Union,AFL-CIO,Petitioner.Cases7-CA-6282 and7-RC-8259June 9, 1969DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn June 18, 1968, Trial Examiner Sidney J.Barban issued his Decision in the above-entitledproceeding.finding that Respondent had engaged inand was engaging in certain unfair labor practices,andrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner'sDecision. TheTrial Examiner also found that Respondent had notengaged in certain other unfair labor practices asalleged in the complaint and recommended dismissalof these allegations of the complaint.The TrialExaminer further found that Respondent's conducthad interfered with the election held on January 4,1968,and recommended that it be set aside.Thereafter, the General Counsel filed exceptions totheTrialExaminer'sDecision and a supportingbrief.Respondent filed an answer in opposition totheGeneralCounsel'sexceptionsandcross-exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial errorwas committed.The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in this case,and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner,as modified below.The exceptions filed herein are limited,dealingprincipally with the Trial Examiner's Section 8(aX3)findings involving two employees,andwith hisSection 8(aXl) findings concerning certain wageincreases.Applying our established policy not to overrule aTrialExaminer's credibility findings unless a clearpreponderance of all the relevant evidence convincesus that they were incorrect,' we find no basis fordisturbing the Trial Examiner's findings relating tothe Sec.8(a)(3) allegations of the complaint, morespecifically his findings that employee Graham wasdiscriminatorily discharged in violation of Section8(a)(3), but that employee Sharpe was not.176 NLRB No. 60RespondenttakesexceptiontotheTrialExaminer's finding that it violated Section 8(a)(1) ofthe Act byusing the 10-cent-per-hour raise given atitsNineMile Plant to impress upon the TwelveMile Plant employees that their union activities hadcaused them to suffer an economic detriment,namely, deprivation of a comparable wage increase.We affirm the Trial Examiner's findings concerningthis matter, including his finding that the granting ofthe raise at the Nine Mile Plant was part ofRespondent's plan to defeat the Union, and thateach of said acts, viewed in context, constituted apiece in a pattern which interfered with,restrained,and coerced employees in the exercise of theirSection 7 rights, in violation of Section 8(a)(1).Weare satisfied that such findings are adequatelysupported by the evidence.However, in view of our agreement with the TrialExaminer'sprincipal findings and conclusions, wefind it unnecessary in the circumstances of this casetopassupon his alternate finding that evenassuming the existenceof sufficientbusiness reasonsfor granting the wage raise at the Nine Mile Plantwhen it did,Respondent's conduct in refusing toextend the raise to the Twelve Mile Plant wouldnevertheless have been violativeof the Act. And welikewise find it unnecessary in the circumstances,sinceitwould not in any case -affect the remedy, topassupon the Trial Examiner's finding thatRespondent further violated theActwhen itsubsequently,duringthependencyoftherepresentation proceeding,granted a raise to theemployeesat the TwelveMile Plant.Accordingly,we do not adopt the Trial Examiner's finding in thisrespect.The General Counsel requests that a remedialprovisionbeaddedrequiringRespondent toreimburse its Twelve Mile Plant employees for the10-cent-per-hour increase withheld from them at thetime the Nine Mile Plant employees received thisincrease.We find merit in the General Counsel'sposition. It is clear, as the Trial Examiner found,thatRespondent first created a disparity in wagetreatment as between its employees in these twoplants and them used the disparity thus created todiscourage the union activities of the employees inboth these plants. The effect of Respondent's actionsinthisrespectwas to discriminate against theemployeesin itsTwelve Mile Plant because of theiractivitieswhich led to the filing of a representationpetition,by depriving them of a wage increase whichRespondent,by its own assertion,was otherwisewilling to grant to them, and which, after a periodof some 4 months, Respondent did in fact extend tothem.In these circumstanceswe find,in agreementwith the General Counsel, that such unlawfuldiscrimination can best be remedied by requiringRespondent to reimburse the employees of its'Standwd Dry Wall Products,Inc.. 91 NLRB 544, enfd.188 F.2d 362(C.A. 3). CONGDON DIECASTING CO.TwelveMile Plant for the amounts of increase thenwithheld from them,and our order shall containsuch a provision. IORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders thatRespondent,CongdonDieCastingCompany and Buffco, Inc., Sparta, Michigan, itsofficers,agents, successors,and assigns,shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as herein modified:1.Delete paragraph 2(b) of the RecommendedOrder, insert the following as paragraphs 2(b), (c),and (d),and reletter the succeeding paragraphsaccordingly."(b)Notifytheabove-namedemployee ifpresentlyserving inthe Armed Forces of the UnitedStates,of her right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces."(c)Make employees whole for any losses theyhave sustained as a consequence of the unlawfuldiscriminationas to wages by paying the wageincrease retroactively to the employees from whomitwas withheld,commencing at the date the increasewas given to the Nine Mile Plant employees andcontinuing to the date it was subsequently grantedto the Twelve Mile Plant employees."(d) Preserve and make available to the Board oritsagents, upon request, the records necessary todetermine the adequacy of reinstatement of JeanetteKathryn Graham, and the adequacy of backpay dueher, and the amounts of retroactive wage increasedue employees from whom it was withheld, inaccordance with the section of the Trial Examiner'sDecision entitledThe Remedy,' as modified by thisDecisionand Order."2.Immediatelyprecedingthelastindentedparagraph of the notice insert the following.WE WILL notify the above-named employee ifpresentlyserving intheArmed Forces of theUnited States of her right to full reinstatementupon application in accordance with the SelectiveServiceAct and the Universal Military Trainingand Service Act, as amended, after dischargefrom the Armed Forces.WE WILL PAY retroactively to employees of ourTwelveMile Plant the wage increase which wasunlawfully withheld from them when we granted'MemberBrown agreeswith his colleagues that Respondent violated theAct by unlawfullyraising wagesat the NineMile Plantand byusing thatwageincreaseto influencethe employeesin their unionactivity at theTwelveMilePlant.But as itdoes not further appear that Respondentunlawfully withhelda wage increase atthe Twelve Mile Plant, he considersthe reimbursement order inappropriate.483thiswage increase to the employees of our NineMile Plant.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it allegesviolations of the Act not found herein.IT IS HEREBY FURTHER ORDERED that the electionheld on January 4, 1968,inCase7-RC-8259, be,and it hereby is, set aside, and that said case besevered fromCase 7-CA-6282 and remanded to theRegional Director for Region7 of theBoard for thepurpose of conducting a new election at such time ashe deems the circumstances permit the free choice ofa bargaining representative.[DirectionofSecondElection'omitted frompublication.]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote. allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwrw' Inc.,156 NLRB 1236;N.L.R.D. v.Wyman-Gordon Comply,394 U.S. 759.Accordingly,it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters,must befiledby the Employer with the Regional Director for Region 7 within 7days after the date of issuance of the Notice of Second Election by theRegional Director.The Regional Director shall make the list available toallparties to the election.No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections arc filed.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN,Trial Examiner:These matters wereheard before Trial Examiner Sidney J. Barban at GrandRapids,Michigan, on April 23 and 24, 1968, uponallegations in the complaintinCase 7-CA-6282 issued onDecember 28, 1967, and amended on February 20, 1968(basedupon charges filed September 27, 1967, andamended December15, 1967),and upon an order of theRegionalDirectorforRegion7 of theBoard, datedFebruary21,1968,consolidatinghearingupon thecomplaint with hearing upon the issues raised by theobjections of the Charging Party (herein called the Union)to the electioninCase 7-RC-8259.The amended complaint in this matter alleges that theabove named Respondents constitute a single-integratedbusinessenterprise,whichengaged in unfair laborpractices in violation of Section 8(a)(1) of theAct (1) bygranting wage increases to some employees and advisingotheremployees that they would not receive wageincreases because of union organizing activities; (2) bycoercively interrogating employees about union matters;(3) by creating the impression of surveillance of unionmatters;(4) by promulgating and enforcing work rules inretaliation for union activities;(5)by threats; (6) byprohibiting talk about the Union during work hours tochillunion activities;(7) by telliig employees that theUnion would force Respondents to hire Negro employees;(8) by promising wage increases if the Union were notdesignated;(9)by grantingwage increasesafter theelection;and (10) by instructing employees, while theelection was in progress, to vote against the Union; andalsoviolatedSection 8(a)(1)and (3) of the Act byterminating the employment of Jeanette Kathryn Graham 484DECISIONSOF NATIONALLABOR RELATIONS BOARDon September 15, and Shirley Sharp on September 18 (alldates herein are in 1967, unless specified otherwise).Upon a petition filed by the Union on August 25,amended on September 8, the RegionalDirector directedan election among production and maintenance employeesatRespondents' three plants, which election was held onJanuary 4, 1968. A majority of the employees votingvotedagainst theUnion, and the Union duly filedobjections to the election on grounds encompassed withinthe allegations of the complaint in this matter, whichobjections,as previously noted,have been consolidatedwiththecomplaintforhearinginthismatter.Respondents'answer to the complaint denies thecommission of the alleged unfair labor practices.Upon the entire record in this case,' from observationof witnesses, and after due consideration of the briefs filedby the General Counsel and the Respondents, the TrialExaminer makes the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTSRespondent Congdon Die Casting Company, hereincalledCongdon, and Respondent Buffco, Inc., hereincalled Buffco,areMichigan corporations operating placesofbusiness in Sparta,Michigan, at which they areengaged in the manufacture and sale of zinc die castings.During 1967, Congdon sold and delivered from its plant,hereinsometimes called the TwelveMilePlant,tocustomers outside the State of Michigan products valuedinexcess of $50,000. During the same year,Buffcofurnished products to Congdon from its plants, hereinsometimescalled the Nine Mile Plant and the State St.Plant, of a value in excessof $50,000.Careful study of the transcript of hearing in Case7-RC-8259,(received as exhibits in this case),and therecord in this matter,supports the Regional Director'sfindings and conclusion that "upon the whole record andparticularly in view of the common ownership and controlof Congdon and Buffco, their geographical proximity, thesimilarity of their operations, their functional integration,especiallywith regard to their labor and personnelrelations and other management functions. . .Congdonand Buffco constitute a single employer for collectivebargaining. . .",and those findings and conclusions arehereby adopted for purposes of this decision.Upon the foregoing it is found that the Respondentsconstitute a single integrated employer engaged jointly andseverally it) commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organization within the meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.Evidence relating to alleged violations of Section8(a)(1) of the ActThe union drive to organize Respondents'employees,though started somewhat earlier,began to achieve some'General Counsel'smotion to correct the record m this matter has beendealt with in a separate order.momentum among Respondents' employees in lateAugust,1967.A petition for representationatRespondents' Twelve Mile Plant was filed on August 25.On September 8, this petition was amended to includeRespondents' Nine Mile Plant, although Respondents didnot receive notification from the Regional Director of thisfactuntilSeptember 14.Meanwhile,however,onSeptember 12, Respondents announced a wage increase tothe employees of the Nine Mile Plant, retroactive toSeptember 4.Prior to this, on August 31, Max Congdon, thepresidentof both Congdon and Buffco, had advised theemployees at the Twelve Mile Plant that he intended to"oppose a union in this plant in every proper and legalway," that he believed a union would be "undesirable andharmful," which he would later explain, and said he wouldbe pleased to talk to any of the employees who desired totalk tohim "about unionsand our Company."On September 6, the day before a scheduled unionmeeting,the Superintendentof the second shift at theTwelve Mile Plant, Joseph Lipchick, came over to NancyFrein, and, according to her testimony, "said `I hear youhave a union meeting tomorrow,' and I said`Yes, we do,'and then he said `Maybe I should go and take some of thenames that are going there.' " Also, according to Frein,the day after the Unionmeeting,she had the followingconversation with Lipchick: "He said `Did you attend theunion meeting?,' and I answered `Yes." And he said `Didyou have a good turn out?,' and I said `Fair,' and he said`Was there very many of my night shift there?,' and I said`Pretty good,' and that was all." Frein agreed, on crossexamination,that the pros and cons of unionization werediscussed generally in the plant,among the employees andwith the supervisors, including Lipchick. She stated thatshe had been personally uncertain of her position on theissue, and that Lipchick, among others, suggested that shego to the Union meeting to hear what the Union had tosay. Frein stated that Lipchick did not ask her for namesofemployeeswhowenttothemeetings,andacknowledged that Lipchick could have been kidding inthe conversations set forth above, since he often kiddedwith her. Lipchick was not directed to Frein's testimony,and he did not deny it. He did testify that no employeetold him that she had gone to a Union meeting. Frein'stestimony is credited.Also, on September 6, President Congdon posted anoticetotheemployeesadvisingthem that theprobationaryperiod for new employees and rehiredemployees was 60 days.Subsequently, two other notices to employees wereeither posted, or distributed.One of these, relating toabsenteeism,was promulgated in September,and providedthat any employeelosingmorethan 2 days in a 30-dayperiod would be subject to disciplinary action. The rulewas made retroactive to all employees who had lost morethan 2 days in the preceding 30 days. The notice statedthat the penalty for a second offense would be a 1-weeklayoff, for a third offense, discharge.Inanother, undated, notice to the employees,MaxCongden asserted a union was"undesirable" -for the"Company" and for "all employees," because "A unioncannot helpany of us and could hurt all of us," "Themajor interests of a union are money - your money andpower,"- "A union means dissension and unhappiness,""Strikes hurt everyone," and "A union could seriouslydamage our competitive position."Congdon concludedthat "we can discuss and solve our own problems better CONGDON DIECASTING CO.485and faster without outside interference,"and suggestedthat those employees who had questions,talk to membersof the "management team."Anothernotice,datedSeptember21,apparentlyaddressed only to the employees at the Twelve Mile Plant,signedbyMax Congdon,advised the employees asfollows:There has been some loud noises started by someloud noisemakers at this plant about the difference inpay scale for female operators between 9 mile, Buffcoplant and our 12 mile road plant.Let me set all of you straight on this.There is a difference of 10 cents more for femalepress operators at 9 mile plant.The reason for this is- we gave an increase of 10 cents at Buffco shortlyafterwe started up at thatplant- beforethere wasany union activities with the National Labor RelationsBoard.Since a raise was not instituted at this plantprevioustoUnion activitieswithNationalLaborRelationsBoard, wecannotgive out any increases at this point oruntil such time as it is cleared up.Ifwe did give out increases this could be termed asunfair labor practice since union activities have beeninitiated intoLaborRelations Board.Your best understanding on this matter will beappreciated.About thissame time,on the day of a union meeting,Darlene Shively stated she recalled Lipchick making astatement to a group of employees in which he "askedabout the union," but the details of which Shively did nototherwise recall.Lipchick didnot mention this incident inhis testimony.Employee Paul Kilts related two instances in whichMax Congdon and Kilts spoke concerning the Union. InearlyOctober,on an occasion when Kilts happened to bepassingCongdon'soffice,Congdon greeted him, andasked Kilts how the Union was coming along,to whichKilts replied,"Not too bad,but I [won't] know untilabout a month or so."On another occasion,about 3 weeks before the election,Kilts states,he went to see Office Manager Don Usher, inresponse to Respondents'advice that any employee withquestions about the Union might talk to members ofmanagement,and discussed with Usher"the reason theunion was trying to get in there was because of wages, lowwages there."Usher told Kilts that he couldn'tdiscussanything concerning wages with him, but that Kilts mightspeak to Congdon.Later that day, Kilts spoke toCongdon,and said he would vote for the Union for higherwages and better working conditions,to which Congdonsaid"he couldn'tdiscuss any increase in wages at thattime because he would be violating the[law]."January 2, 1968,was a busy day in regard to thesematters.At 3 p.m., Congdon met with the employees onthe first shift,in the lunchroom,to discuss the Union.Thismeeting was repeated at 6:00 p.m. with the secondshift.Congdon stated that he made approximately thesame comments at both meetings,which were described asquestion-and-answer periods.After thefirstmeeting, but,before the evening meeting,two employees,Frein andVisger,who worked on the second shift, also visitedCongdon in his office to question him about these matters.An employee witness for the Respondents,Basler,testified that she attended the afternoon meeting in thelunchroom.She states that she asked Congdon if theemployees would get a wage raise and that he said theRespondents couldn't promise anything on account of thelabor laws. She recalled that the subject of piece rates onthe punchpresses wasraised, but asserts that it was notdiscussed for lack of time. She also testified that someonebrought up the subject of hiring colored people, and statesthat Congdon said that if colored people came in and heneeded help, they would be subject to being hired. For theremainder, she stated that the questions were raised sorapidly that this was all she could remember.Two witnesses for the General Counsel, Frein andShively, and one employeewitness,Visger, in addition toMax Congdon, for Respondents, testified concerning theeveningmeetingin the lunchroom, on January 2, 1968.Frein stated generally that there was discussion at thatmeetingwith respect to "money, working conditions,hourly pay, vacation pay," and referred specifically to aquestion which was raised concerning Respondents' policyon holiday pay, and to Congdon's statement, in answer toa questionraised by an employee, to the effect that sincetheUnion representativewas a Negro, there wouldprobably be a lot more Negroes working in the plant, acondition to which it was said the employees wereopposed.Shively recalled that when the subject of hiring Negroeswas brought up, she asked if Respondents were notobligated under law to hire a certain ratio of coloredapplicants, to which Congdon answered, "Yes, it is true, ifthey come in, but the Union would send colored to behired."Visger recalled that on this subject, Congdon said thatby law if Negroes made application, and he needed them,they would be hired. She also stated that a question wasraised about Buffco employees getting 10 cents more anhour than the Twelve Mile Plant employees.Congdon recalled that after the question of employingNegroes was raised by another employee, Shively hadasked if he were not required by law to hire them.Congdon states that he answered that Respondents had tohire colored people whether the Union was in the plant ornot.Congdon also stated that the matter of the wageincreaseatBuffco was brought up by an employee, towhich he replied that the female employees at the NineMile Plant were receiving 10 cents more, and that thereason he couldn't give the raise to the Twelve Mile Plantwas due to the fact that Union activities had been initiatedand he might be accused of an unfair labor practice.'Congdon further stated that he was asked if the employeeswere going to get an increase,but that he requested thatthe employees not ask for thatsincehe would not be ableto give them an answer on that subject.As noted above, prior to the evening meeting,employees Frein and Visger went to Congdon's office toquestion him about the Union, in response to his noticeencouraging such action. Frein asserts that when thequestion of money was brought up, Congdon promisedthat he would give the employees a 10-cent raise.' Freinalso stated that when she asked how the Union could gethigher wages for the employees, Congdon stated that theUnion couldn't get more than he was already giving.Visger, on the other hand, testified that "Mister Congdonsaid he could not make anypromisesabout raises because'Congdon stated that the Twelve Mile Plant employees"would have gotthe same increase had it not been for the fact that the union had initiatedtheir activities at the N.L.R.B., and it would have been an unfair laborpractice if I had."'Frein testified that the employees received a 15-cent raise in their firstpaycheck after the election. 486DECISIONSOF NATIONALLABOR RELATIONS BOARDof the union." Congdon asserted that he told the twoemployees that he could do nothing about increases "untilthe union activities were settled one way or another."Freinalso testified that the subject of layoffs wasdiscussed during this conversation.On direct examination,she stated that it was said that"If the union would be in- We would be layed-off because of slack work or lackof work."On cross-examination,Frein agreed that it wasshe who brought up the subject, by asking if there wouldbe a layoff if the union came in, and that all Congdonsaid was "That there could possibly be a layoff."During the conversation in the office,one of the girls,probably Frein, asked if more Negroes would be broughtintotheplantwith theUnion,sincetheUnionrepresentative was a Negro. According to Frein, Congdonsaid that more Negroes would probably be brought intothe factory.Visger's version of the conversation on these subjectswas somewhat different.She states that Congdon wasasked if it were true,as rumor in the shop had it, thatwomen over 44 or 45 would be laid off if the Union camein,andCongdon denied this.Visger states that Freinasked if colored people would be hired if the Union cameinto the plant, and Congdon "said, no, that they could behired any time they put their application in, and if heneeded help he could hire them."On his part, Congdon stated it was his recollection thatthe question as to whether there would be a layoff wasraised,not in his office,but during the evening meeting inthe lunchroom. He asserts that he told the employees thatthematterof layoffs or employment was reallydeterminedby theRespondents'customers,who gavethem business,rather than by Respondents. With respectto hiring colored people, Congdon testified that he toldthe girls that he was required by law to hire them.Aside from one incident which will be consideredhereafter in connection with the termination of JeanetteKathrynGraham, only one other supervisory actionalleged to have violated Section 8(axl) of the Act requiresconsideration at this point.'In this instance,supervisorLipchick, on the day of the election was overheard tellingan employee, near the door of his office, that she shouldgo vote and vote "no." The employee answered that shehad already voted. This incident occurred in a part of theplant separate from the polling place. No other facts withrespect to this matter appear.2.Evidencerelating to alleged violations of Section8(a)(3) of the Acta. Jeanette Kathryn GrahamGrahamwas first employed by Respondents inmid-October, 1966. In the last part of June, 1967, sheasked Usher for a leave of absence in order to attend herchildwho required eye surgery, and Usher stated thatwould be all right, that she should let him know when shewas ready to return. About the last of August, Grahammainactivity ofgroup leader Jack Denton is also alleged in thecomplaint as violating theAct. However,since Denton was found by theRegional Director,after a hearing on the issue and withoutobjection bythe Union, not to be a supervisor,and thus eligible to vote in the election,and in the absenceof anyevidence thatRespondents encouraged,authorizedor ratifiedthe conduct complained of, Respondents cannot beheld responsible for Denton's conduct during the preelection period withrespect to the election.Delta Sportswear.Inc..160NLRB300, and casescitedat 305.See alsoM&A Electric Power Cooperative. Inc.,154NLRB 540, 544.calledUsher and advised that she was ready to return;Usher asked whether she would prefer working at theTwelveMile or the Nine Mile Plant; Graham stated apreference for the Twelve Mile Plant and she was takenback to work at that plant about the 30th of August.After her return to work, Graham signed a Unionauthorization card, talked openly about the Union, andappears to have been quite active and vocal on its behalf.'On one occasion,according toGraham'sundeniedtestimony, which is credited, the following occurred:A.Well, I was caught up in my line and I went backto the rest room, and on the way back I stopped, and Iwas caught up on my machine, so I was going to standand talk to this one girl there; she was asking mequestions about the union and everything and how Ifelt,and I told her and asked her if she was for it, andshe said yes, and then Russ Koeman saw me talkingand he come up and told me to get back to mymachine.'Q. Now, up to that time had there been any rulewith respect to talking to other employees during thefree time?A. Not as longas we weren'tbehind.Q. Did you have any other conversation with MisterKoeman then?A. That evening,about closing time, just before Iguess, and I asked him how come he told me to getback to my machine when I was caught up, and I neverdid goof around, and he said you was talking union,wasn't you, and I said yes, and he said, "That's thereason."The following evening Graham and Koeman hadanother conversation in a local bar, which these two, aswell as other employees, frequented. Graham's undeniedand credited testimony is that during a discussion aboutthe Union, Koeman told Graham that he was against theUnion and would do anything he could to keep it out ofthe plant, to which Graham replied that she was for it andwould do what she could to assist the Union to get in theplant.About September 13, Graham was transferred to theNine Mile Plant. On Friday, September 15, her supervisorat that plant, Fred Kline, told her that she was fired.Kline said that he did not know the reason, that she wouldhave to ask Usher or Max Congdon. Graham went to seeUsher, and although she indicated that she did not findout from him the reason for her termination (she says hetold her togo seeMax Congdon), it is clear that heinformed her, either during that conversation or sometimethat day that she had missed too many days from work.Max Congdon testified that he made the decision toterminate Graham. He stated that Graham had quit inJune, but had been imprudently rehired by Usher whenshe asked to return. Congdon asserted that 2 weeks'Respondentsmade some point at the hearing that the affidavit ofWilliamWertz stated that Graham'sUnion activities were secretive.However,the context of the affidavit makes plain, as the General Counselcontends, that the word"not" was inadvertently dropped before the word"secret" in the statement.In any event, the record as a whole shows thatGraham's activities on behalf of the Union were open and she appears tohave been quite outspoken on the subject.'On cross-examination,Graham admitted that when Koeman came up toher on this occasion,he asked if she had any work to do,and when shereplied in the affirmative,told her to get back to her machine. The generaltenor of Graham's testimony,which is not controverted, is that in stoppingto talk she was following an accepted practice in the plant, while waitingfor parts to reach her place of work.She admits that there were "abouttwo piles of work"to do when she returned to her place. CONGDON DIECASTING CO.487elapsed before he found out that Graham was back atwork, after which,in his words,"I examinedher record tomake sure I was not wrong, found it to be a very, verypoor record, and decided to let her go."' Congdon statedthat at the time he did not know Graham was interestedin the Union, but "I knew that she was a probationaryemployee andIwasn'tabout to let her get sixty days inand continue to have as bad a record as she hadpreviously."So far as Congdon knew, Graham had not been warnedor disciplined previously with regard to her attendancerecord; and it does not appear that any supervisor hadcomplained to him about Graham. Although Congdonwas not sure whether the September notice with respect toabsenteeism had been posted prior to the discharge ofGraham, he asserted that policy was not applied toGraham because she was a probationary, rather than aregular employee.Congdon also testified that several named employeeshad previously been discharged by Respondents because ofpoorattendancerecords,butthistestimonywasconsiderablyweakenedbydetailsbroughtoutoncross-examination. In any event, the circumstancs of thosecases differ so much from those here involved that it isnot considered necessary to further lengthen this decisionby examining those situations in detail herein. Similarly,evidence adduced by the General Counsel to the effectthat, in the past, Respondents have been tolerant ofabsenteeism, will not be considered in detail. The recordleaves the firm impression, confirmed by Max Congdon'stestimony, that Respondents' attitude toward absenteeismin the past has not been consistent,'and discipline in thesecases, undoubtedly, was influenced by individual factors ineach instance.b.Shirley SharpSharp was first employed by Respondents in May 1966.In September of that year she quit her employment, but inNovember of that year Respondents reemployed her as anew employee, though at the same rate of pay she hadpreviously received (this apparently being higher than thestarting rate given employees during the probationaryperiod). Sharp had a rather poor attendance record, andin June 1967, and, after a number ofwarnings,she wasgiven a 1-week disciplinary layoff by supervisor Lipchickfor that reason. When she did not return at the end of thelayoff,OfficeManagerUsher,who admittedly hasauthority to hire employees on his own judgment, calledher home to ask her toreturn.Sharp advised Usher thatshewould not be able to return until the followingMonday because she had to tend to infant pigs that thesow was too sick to nurse. She returned to work and wasreinstated the following week. Her attendance thereafterimproved.'Congdon gave no reason that his attention had been directed toGraham's return.He indicated that he was barely aware of her, statingthat he had probably only seen her once during her employment withRespondents.Employee records came to his attention on anirregularbasis.'Congdon testified,Inter a/la, as follows:Q. Nevertheless, it was your practice to warn employees who missedquite a few days wasn't it?A. Some we have and some we haven't.Q.And on occasion if the employee'sattendance record didn'timprove, the employee was discharged is that correct?A. In some cases whether it improved or not.InAugust, Sharp signed a Union authorization card,and apparently attended the union meeting held onSeptember 7, as well as other union meetings. Sheattempted to secure authorization cards from otheremployees and spoke in favor of the Union. It wastestified that Sharp attempted to secure an authorizationcard from a relative of group leader Denton, in thelunchroom, at a time when Denton was present. Dentontestified that he was unaware of this, and his testimony iscredited.Sharp also testified that she had a conversation withDenton on September 7, while she was at work, about theUnion. Upon consideration of Sharp's testimony, both ondirectand cross-examination, it appears that in thisconversation Denton asked Sharp and another employeewho was with her whether they had gone to the unionmeeting.When Sharp stated that they had, Denton, ineffect, said that the Union would not benefit them andmight causeharm. Sharp replied that she thought that theUnion would benefit the employees. Denton, who wascalled as a witnessby the Respondents, was not askedabout this conversation and did not deny it. The next day,September8,wasthe last day Sharp worked forRespondents.On Saturday, September 9, Sharp's mother died. ThefollowingMonday, she called Respondents' office andOfficeManager Usher and advised that her mother haddied and she therefore had no one to babysit with herchild. Sharp testified that she asked for 2 weeks off, "andhe said yes, I could." Sharp denied that Usher told herthat she should call back at the end of the 2 weeks andthat he would see what he could do then. Usher testifiedthat, upon Sharp's request for time off, he consulted withMax Congdon, and they decided that "we couldn'tactually guarantee that we could put her back to work,but definitely if we had work available we would consideritwhen she was able to return to work." Although Usherdid not specifically state that this was related to Sharp, heapparently agreed with General Counsel's position thatSharpwas refused a leave of absence at this time.Congdon testified that it was not Respondents' policy togrant leaves of absence for reasons such as that given bySharp, and his testimonywas consistentwith that ofUsher with respect to Sharp's request for time off. In thecircumstances,itisfound that it was not Respondent'sintent to promise Sharp that her job would be availableupon return in 2 weeks'time,but that this would dependupon the situation when she sought to return.This conclusion is substantiated to some extent by thefact that Sharp did call Usher before coming in to work(which she stated she did, not because Usher hadrequested it, but because her son suggested she do so).Usher informed Sharp that he wanted to talk first to hersupervisor,Lipchick, about her returning to work, andwould call her back. Usher did not call her again.Usher testified that when he asked if Lipchick wantedSharp back, Lipchick said that he didn't want her becausehe felt her absenteeism was excessive; however, Usherstatedthathe had no recollection of relaying thisinformationtoSharp.Lipchick,inhistestimony,confirmed this conversation with Usher. Both denied thatthey knew that Sharp was active in the Union at the time.Usher admitted that about the time Sharp took 2 weeksoffRespondentswere extensively engaged in hiringemployees, and, in fact, was experiencing some difficultyin obtainingemployees. 488DECISIONSOF NATIONALLABOR RELATIONS BOARDB.Conclusions1.The alleged interference, restFamt, and coercion ofemployeesItisasserted, in paragraphs 13(a) and (b) of thecomplaint, that the Respondents violated the Act by firstgranting a wage raiseto the employees at the Nine MilePlant, on September 12, and then advising the employeesat the Twelve Mile Plant that the raise could not beextended to them because of their union activities resultinginapetitionforcertificationby the Board. TheRespondents claim that the raise at the Nine Mile Plantwas given at a time when they were not aware that theUnionintendedtoraiseaquestionconcerningrepresentation there. The reason for the decision to grantthe raise to the Nine Mile employees in the circumstanceswas not explained.' It is admitted that the raise wouldhave been given to the employees at the Twelve MilePlant, also, if the matter of union representation had notbeen raised at that plant, as the employees there wereadvised.Considering the closeness of the two plants, both in thesame community, the integration of functions andinterchange of employees between them, and the identityof management, one would have to be naive, indeed, tobelieve thatMax Congdon was not aware of the realpossibility that, having secured a substantial foothold atthe Twelve Mile Plant, the Union's attention would soonbe directed to the Nine Mile Plant. Given the timing ofthis increase, the lack of any evidence of a legitimatereason for the raise, Max Congdon's avowed opposition totheUnion, and his use of this raise as a part of hiscampaign in opposition to the Union at the Twelve MilePlant, there seems to be no reasonable alternative, indeed,tothe inference that the raise was given in thesecircumstances as part of Respondents' plan to defeat theUnion, and it is so found.Having found that the wage raise was initiated as partofRespondents'antiunioncampaign, it follows thatRespondents' further use of that raise- to show theTwelve Mile Plant employees what they had lost by theirunion activities- becomes a piece of that pattern, andlikethegranting of the wage raise, interfered with,restrained, and coerced the employees in the exercise oftheir rights under Section 7 of the Act, and thus violatedSection 8(a)(1) of the Act.Indeed, even if it were assumed that Respondents hadgood and sufficient business reason for granting the wageraise at the Nine Mile Plant when they did, it is clear thattheirconduct in refusing to extend the raise to theemployees at the Twelve Mile Plant, and advising themthat they would not receive the raise, solely because oftheirunion activities,would, nevertheless, still be inviolation of the Act. It has long been established that notonly may an employer grant benefits to employees duringthe course of union activities giving rise to a question ofrepresentation,where such benefits are justifiable onnormal business or other legal grounds, but, in fact, anemployer violates the Act by refusing to grant suchbenefits and advising its employees that they were notgiven because of such union activities.The Food Mart,158 NLRB 1294. enfd. 386 F.2d 192 (C.A. 1).'The nearest thing to an explanation which appears is a statement in thenotice to the Twelve Mile employees(G.C Exh 4)that the raise was givenat the Nine Mile Plant"shortly after we started up at that plant."The evidence submitted in support of the allegation ofcoercive interrogation of employees set forth in paragraph13(c) of the complaint is not persuasive. For the mostpart, the interrogation appears to have been casually madeby supervision and taken casually by the employees.Lipchick's statement to Frein that perhaps he should takethe names of those who might attend the Union meetingseems to have been made in a jocular fashion(notwithstanding thatmany serious sentiments are soclothed)andapparentlywasnottakenseriously.Similarly,Lipchick's queries of Frein after the meetingwere related by Frein in her testimony in terms of idlecuriosity,made and answered without restraint. If therewas an ulterior motive here concealed, it was not apparentfrom Frein's testimony, or from the context of the recordasawhole.The other instances of interrogation ofemployees concerning Union matters set forth (excludingthat attributed to Denton) are even less impressive.The claim that Respondents illegally created animpression of surveillance of Union activities of theemployees alleged in paragraph 13(d), is based upon theinterchanges between Frein and Lipchick noted above, andare subject to the analysis already noted. It will berecommended that those parts of the complaint alleginginterrogationof employees and the creation of animpression of surveillance of Union activities in violationof the Act be dismissed.The General Counsel claims that the notices posted byRespondents setting forth rules governing absenteeism anda probationary period were promulgated and enforced inretaliation for the employees' Union activities (par. 13(e)of the complaint). Respondents contend that these wererules previously posted and in effect, which had beenmisplaced when the plant bulletin board had been moved.However, it is clear that the bulletin board had beenmoved about 2 years previously. Since no explanation wasoffered as to why Respondents, having experienced noprior compulsion to do so, felt it necessary to repost thenotices just at this time, in the context of this record, itwould be logical to assume that the posting of thesenotices, like the granting of the wage increase, was notmerely coincidental, but was consciously motivated todefeat the Union organizing effortThis conclusion is further confirmed by the fact that, atleast as to the absentee rules, the record as a whole, aswellas the internal evidence of the notice, itself, isconvincing that these were new and more stringent rulesthan those which had existed in the past. Thus, the notice,itself, provides for retroactive application, a provision thatdoes not comport with the notion of a rule that has beencontinuously in effect. In addition, whileMax Congdontestified, during Respondents' presentation of its defense,that the rules on absenteeism posted in September, 1967,were the same as those Respondents had before, in hisprevious testimony, when called by the General Counsel,Congdon agreed that, in the past, Respondents did nothave a rule specifying the number of days which wouldconstitute excessive absenteeism, which forms the essentialbasis for the system of penalties set forth in the 1967notice.'"It appears that Respondents previously had a probationary program,geared to paying employees a probationary rateof pay forthe initialperiod of their employment,and perhaps governing the amountof theirvacation and some other benefits.ShirleySharp testified that when she wasrehired,in 1966,after quitting,she did not consider that she was put on anew probationary period since she was rehired at her old regular rate ofpay The termsof the 1967notice would indicate a change in this practice. CONGDON DIECASTING CO.In the context of this record, from the timing of thenotices, the absence of any reason for the posting of thesenoticesat just this time, and because of the morerestrictive impact of the rules, I am convinced that thecontent and timing of these rules were designed tointerferewith, restrain and coerce the employees in theirunion activities, which wereattainingsome momentum atthe time, and find and conclude that Respondents therebyviolated Section 8(a)(I) of the Act.Although the complaintalleges, in paragraph 13(f) thatemployees were threatened with loss of employment if theUnion were successful, this conduct is attributed solely toJackDenton.Forthereasonsstatedpreviously,Respondents may not be held responsible for Denton'sstatements to employees with respect to the Union priorto the election, and it will be recommended that thisallegation of the complaint be dismissed.The General Counsel contends, in accordance with theallegationsof paragraph 13(g) of the complaint, thatRespondents violated the Act by supervisor Koeman'sconduct in sending Graham back to work on an occasioninwhich she was talking to another girl about the Unionduringworking hours, and later advising her that thereasonhedid so was because the subject of theconversation was the Union. Insofar as this contentionattacks Koeman's specific actionin sendingGraham backtowork, in the circumstances, I do not agree. This wasclearlyworking time, Graham admitted there was workawaiting her when she returned, and Koeman would havebeen justifiedin sendingGraham back to her station nomatter what she was talking about. However, Graham'stestimony to the effect that what she was doing accordedwith normal practice was not denied, and Koeman's statedexplanation to Graham for his action sought to restrictGraham, not from talking in accordance with her normalpractice,but from talking about the Union only. Thisconstitutes an improper restriction upon employee rightsunder the Act, and was violative of Section 8(a)(1) of theAct.The amended complaint alleges, in paragraph 13(h),thatRespondents, on January 2, 1968, violated the Act,interalia,by stating that the Union would forceRespondents to hire Negro employees to displace itspresent white employees, thus exacerbating racial feelings.On the basis of all of the testimony, and with particularreliance upon the testimony of Darlene Shively, which iscredited, it is found that on that date, Max Congdon, inresponse to employee questions, in addition to advisingthat the Respondents by law had an obligation to hireamong applicants for available jobs without discriminationbased on color, also told the employees, for the purpose ofinfluencing them to vote against the Union, that if theUnion werechosen astheir representative, theUnionwould send more colored applicants for jobs, andtherefore that more Negroes would have to be employed,a course which the employees clearly wished to avoid.The attitudes expressed furnish a deplorable, perhapstragic, commentary on the gulf that separates the ideals ofindustrial democracy, so often expressed, and the practicesby which it is too often shaped." But not all such appealsto racial prejudice, either by employer orunion,no matterhow much we may decry their use, necessarily offends theAct.Cf.The Archer Laundry Company,150 NLRB 1427.Indeed, the statements with which we are here concerneddo not partake of that pervasive, threatening appeal toracial divisiveness which the Board found to be violativeof the Act inBushHog, Inc.,161NLRB 1575, andAtkins Saw Division, Borg-Warner Corp.,148NLRB489949,butwere rather a more temperate and factual(though purposefully elaborated and pointed) response toemployee queries not shown here to have been initiated byRespondents. It will, therefore, be recommended that thisallegationbe dismissed.Cf Allen Morrison Sign Co.,138NLRB 73.The General Counsel alleged in paragraph 13(h) thatMax Congdon, on January 2, 1968, also threatenedRespondents' employees with loss of employment if theUnionwereselectedbytheemployeesastheirrepresentative.He relies, for support of this allegation,upon the testimony of Frein referring to Congdon'scomments on the possibility of layoffs in the event theUnion came in. Frein's testimony, taken as a whole, is notsufficient to sustain the burden.The General Counsel also argues that some of thestatements inRespondents'undatednoticetotheemployees -stating"a unioncannot help any of us andcould hurt all of us"; "a unionmeans dissension andunhappiness"; "strikes hurt everyone"; and "a union couldseriously damage our competitive position - violated theAct. In the opinion of the Trial Examiner, only the firstof the statements referred to deserves discussion; theothers appear to be fair comment in the circumstances ofthiscase,whatever might be their significance in anothercontext.The theme that the selection of the Union could nothelp the employees and could be a source of harm,however,wasmore than a passing comment inRespondents'campaignto defeat the Union. In MaxCongdon's first notice to the employees opposing theUnion, it was stated that he considered the selection of aunion"undesirable and harmful." Congdon asserted thathe would explainhis reasonsshortly. Thereafter, Congdonadvised the employees at Twelve Mile that they were notreceiving the same increaseas given atNine Mile becausetheyhad engagedit)Union activities (and, conversely, theNineMile employees had received the increase becausethey had not been involved in union activities when themoney was to be distributed); and took occasion topointedly advise the employees that the advent of theUnionwouldincreasetheprobabilitythatcoloredemployees would be hired, which the employees did notdesire;advised employees on January 2, 1968, that theunion couldn't get any more than he was alreadygiving;and, in the notice here considered, again reminded theemployees that "a union cannot help any of us and couldhurt all of us." It seems rather plain that this latterstatementin the context of Respondents' other actionswould most likely be understood by the employees tomean that because of Respondents' opposition, theselectionof the Unionasa bargainingrepresentativewould be a futile act, as wellas threateningharm to themby reason of action on the part of Respondents, if theUnion came into the plant, and therefore tended tointerferewith,restrain,and coerce the employees in theexerciseof their rights under the Act, and violated Section8(a)(1) of the Act._The allegation in paragraph 13(i) of the amendedcomplaint thatMax Congdon, on January 2, 1968,promised a wage increaseif the Union lost the election,"In a similar context,John W.Gardner,former HEW Secretary, hadoccasion recently to write, "Such attitudes on the part of whites mustcome to an end if this nation is to survive as a free society.Each one whoadds his bit to the storm of hatred does his share to move us toward afinal reckoning that no free American will like."Plain Talk About Hatredand Violence(Reader's Digest,June 1968, p. 52) 490DECISIONSOF NATIONALLABOR RELATIONS BOARDrests upon the testimony of Nancy Frein with respect tothe conversation inMax Congdon's office on that date.Inasmuch as Congdon, himself, admits that he told theemployees that he could do nothing about the increases atTwelveMile "until the union activities had been settledthere," it is understandable that Frein should haveinterpreted his comments to mean that a raise would beforthcoming if the Union were defeated, particularly sinceitwas stated that the raises at Nine Mile had been givenbecause that plant had not been involved with the Union.However, Frein is the only witness who asserts thatCongdon made so clear and unequivocal a promise. All oftheotherevidence indicates thatCongdon carefullyavoided such a commitment. In the circumstances, Icannot credit Frein's recollection on the point, and it willbe recommended that this allegation in the complaint bedismissed.Paragraph13(j)ofthecomplaintassertsthatRespondents violated the Act by granting a wage increaseattheTwelveMile Plant shortly after the election.Respondents'actioningranting thiswage increasemanifestly did violate the Act. It was given in completedisregard of the fact that the question of representationwhich had been raised had not been resolved, and, in fact,stillremainscurrent.By this actionRespondentsinterfered with the Board's processes and interfered with,restrained, and coerced the employees in their right tomake a free choice in a second election, if one should beordered, and by such conduct violated Section 8(axl) ofthe Act.Itwill be recommended, finally, that the allegations inparagraph 13(k) of the complaint, that an agent ofRespondents, during the election, instructed an employeeto vote against the Union, be dismissed. The incidentinvolved a rather innocuous campaign statement, madewhile the polls were open, but at a place not shown tohave been in the vicinity of the polls.Cf. Mi chem, Inc.,170NLRB No.46;StarExpansionIndustriesCorporation,170 NLRB No. 47.2.The allegedunlawful terminationof employeesJeanette Kathryn Graham:The evidence is convincingthatGraham was discharged because of her unionactivities.Although her attendance prior to June when shetook about 8 weeks off, was, for a number of weeks, lessthan that scheduled, her supervisors apparently found thisto be tolerable for she was not warned or disciplined forthesematters.When she advised Respondents of heravailability to return to work, about the last of August,OfficeManager Usher not only made no objection, butoffered her a choice of places to work and acceded to herrequest in this respect.'"Usher stated that he did not "think"he was aware of Graham'sattendance record at the time,and indicated that he did not check herrecord on the occasion because help was so difficult to get and he was sobusy hiring employees.Ido not find Usher's rather qualified denial that hewas aware of Graham'srecord persuasive.Itwas,in the first place,uncertain.Usher,further,was in a position to have access to, and regularcontact with, the personnel records of the approximately 60 Congdonemployees,and would likely have general.if not specific,knowledge of anemployee such as Graham,who had been employed for 8 months. This waseven more likely if her record was particularly bad, as Respondents claim.Indeed, it is noted,as discussed hereinafter,even Max Congdon, who sawthe records only infrequently,asserted that he was aware of Graham'srecord.In addition,itwould appear from Usher's testimony,that he didnot casually accept Graham's return to work,but interviewed her at theplant before she came back.On the whole,itwould appear that Usher'sPrior to the time of Graham's return, she had not beenidentifiedwith the Union. After her return, however, shedid become active and identified as an advocate of theUnion, which was certainly well known to Respondents'supervision." At the same time, after her return to theplant in September, her attendance markedly improved.Nor was there, so far as the record shows, any othercriticism of her work or conduct, other than the singleinstance involving supervisor Koeman noted above, whichis not alleged to have played a part in her discharge.On this record, Max Congdon's summary decision todischarge Graham is difficult to understand, except on thebasis of Graham's Union activities. According to Congdonhe barely knew Graham as an individual, being able torecall only one occasion on which he may have seen herwhile she was employed in the plant. There is no evidencethat any supervisor had ever complained to him aboutGraham, either before or after her return to work.Nevertheless,Congdon's testimony is that he knew ofGraham's prior bad attendance record, and when hebecame aware that Graham was back in the plant(through means not revealed in the record), he went to herrecords to make sure that he was "not wrong," andthereuponmade up his mind to let her go. Congdon,admittedly aware of the "considerable improvement" inGraham's attendance recordsinceher return, states thathe nevertheless decided not to warn her merely, inaccordancewithhisassertedabsenteepolicy,butdischarged Graham, instead, because he considered her aprobationary employee, "and I wasn't about to let her getsixty days in and continue to have as bad a record as shehad previously."However, it is nowhere explained how a change fromprobationary status(assuming,without deciding, that thiswas Graham's status at the time) to regular employeestatus would have in any way affected Respondents' rightto discharge Graham, if her attendanceagaindeteriorated.Respondents' absentee policy, providing for penalties forabsenteeism,appears to apply to all employees withoutdistinction. It may be that in his testimony Congdon wassuggestingananalogy to some collective-bargainingcontracts which grant regular employees greater securitythan probationary employees, but there is no showing herethatRespondents had any such commitment to theiremployees, and the analogy is thus both superficial andinaccurate.Indeed, the pretextual nature of the reason assigned forthe termination of Graham is further shown by the factthat, while Congdon asserted that shortage of help was thereasonGraham had not previously been discharged for herpoor record,Usher's testimony establishes that whenGraham came back to work that shortage of help stillpersisted, and, therefore, that she was actually needed bythe Respondents in their operations. Nor was there anycredible evidence that this situation had changed 2 or 3weeks later, when the decision was made to terminateGraham.On the basis of the whole record, including observationof thewitnesses, it is found that Respondents were awareuncertain recollectionof whetherhe was awareof Graham's record whenshe returned to work was prompted morebyhisknowledge ofRespondents'defense to her discharge thanby any positive recall of thefact,and his testimony in this regard is not credited."Respondents' brief refersto thefact that after Graham'sdischarge,Supervisor Koeman asserted his surprise whenadvised of the fact,and saidhe would do what he could to help her get herjob back. This is notinconsistent with Koeman's having advised managementof hisknowledgeof Graham's activities,however. CONGDON DIE CASTING CO.491of Graham'sUnion activities and that she was dischargedbecause of such activities and not for cause,in violation ofSection 8(a)(3) and(1) of the Act.Shirley Sharp:Although the matter is not free fromdoubt, I have come to the conclusion that the GeneralCounsel has not sustained his burden of proving thatRespondents refused to reinstate Sharp because of herUnion activities.Favoring the General Counsel'sposition,ithas beennoted that this refusal occurred approximately at the timeRespondents were discriminatorily terminatingGraham,and were apparently in need of employees.Further, it hasbeen considered that the same supervisor who decided notto have Sharp return,on a prior occasion had merelysuspended her, and did not discharge her for her poorattendance; and that OfficeManagerUsher, apparentlybecause of the shortage of help at the time,went tounusual lengths to get Sharp to come back to work whenshe did not promptly return from her suspension. All ofthis occurred before the advent of the Union. Sharp, afterher return,apparently improved her attendance,and doesnot seem,thereafter,to have been a source of trouble onthisscore.She then became involved in the unioncampaign in the plant.When she thereafter sought tocome back to work, after a short absence occasioned bythe death of her mother and the necessity of obtaininganother babysitter for her child, Office Manager Usher, incontradistinction to the practice he had followed withGraham, consulted with Sharp's supervisor, Lipchick, whodecided that Sharp should not be recalled. Also peculiar isUsher's failure to ever notify Sharp directly that she wasnot to be returned to work or the reason for that decision.Nevertheless,Sharp'sunion activity does not impressme as being outstanding or particularly noteworthy. Noristherepersuasive evidence, on this record,that hersentiments in this regard came to the attention of anyoneinRespondents'management other than Denton" unlessthis can be inferred from the fact that this was not a largeplant and Sharp's activities do not appear to have beenconcealed.Iam not convinced that Denton advised Respondentsof his knowledge of Sharp's union activities.At least oneemployee, called as a witness by General Counsel,testifiedthat she considered Denton neutral in the union campaign.He continued to eat and associate with the employeesduring this period,theUnion raised no objection to hisvoting in the election,and, as has been noted, he wasfoundtobean eligibleemployee bytheRegionalDirector.Neither side questioned Denton on this matterwhile he was a witness.Under the circumstances, I do notthink that Denton's information should be attributed tothe Respondents.Moreover,in the circumstances of this case,consideringthe lack of evidence of a pattern of interrogation, or ofsurveillance,orof persistent communication betweenemployees and management on these matters,the lack ofwidespread activity on the part of Sharp, and on therecord as a whole, I do not believe that knowledge ofSharp's individual interest in the Union should be inferredtoRespondents.In coming to this conclusion, I haveconsidered the fact that Frein had advised Lipchick that"The General Counsel misreads the record when, in his brief, he assertsthatLipchick admitted knowledge of Sharp's union activities when hedecided that he did not want her back. Lipchick specifically denied suchknowledge, although he admittedgeneralknowledge of union activities inthe plant. It is this admission to which the General Counsel refers in hisbrief.there had been a large turnout of his shift at the firstUnionmeeting,and, therefore, that Lipchick may havebeen activated in respect to Sharp by suspicion, ratherthan knowledge of her activities. However, it has alsobeen noted that Sharp had been warned a number oftimesandhadbeenonce penalized for her poorattendance, and Lipchick may well have decided that herfinal absence- albeit for good cause - was the laststraw.For the reasons stated, it will be recommended that theallegationsof the complaint with respect to Sharp bedismissed.3.Conduct affecting results of the electionIfindand conclude that the Respondents' conductoccurring prior to the election held on January 4, 1968,which has previously been found in violation of the Act,interfered with the employees' exercise of a free choice inthe election, and that the postelection grant of a wageincrease was made as a further inducement to vote againstthe Union if another election were ordered. Accordingly,itwill be recommended that the election of January 4,1968, be set aside, and a new election be conducted at atime to be determined by the Regional Director.CONCLUSIONS OF LAW1.TheRespondents constitutea single-integratedemployer engagedjointlyand severallyincommercewithin the meaning of Sections2(6) and (7) of the Act.2.The Unionisa labor organization within themeaning of Section2(5) of the Act.3.TheRespondents have engaged in and are engagingin unfair labor practices in violation of Section 8(a)(1) and(3) of the Act,and in conduct interferingwith,restrainingand coercing employees in their exercise of a free choicein an election conductedby theBoard,which unfair laborpractices and conduct affect commerce within the meaningof Sections2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondents engaged inunfair labor practices in violation of Section 8(a)(1) and(3)of the Act, it will be recommended that theRespondent cease and desist therefrom and take certainaffirmative action designed to effectuate the purposes ofthe Act.Itwillbe recommended that the Respondents offerJeanetteKathrynGrahamimmediateandfullreinstatement to her former or substantially equivalentposition,without prejudice to her seniority and otherrights and privileges, and make her whole for any loss ofearningsshemay have suffered by reason of thediscriminationagainsther to the date of offer ofreinstatement,less interim earnings,and in a mannerconsistent withBoardpolicy set out in F.W.WoolworthCompany,90NLRB 289, andCrossettLumberCompany,8 NLRB 440, to which shall be added interestat the rate of 6 percentper annum asprescribed by theBoard inIsis Plumbing& Heating Co.,138 NLRB 716.Itwill alsobe recommended that Respondents preserveandmake availableto the Board or its agents, uponrequest, for examination and copying, all payroll records,socialsecuritypayment records, timecards, personnelrecords and reports, and all other records and reports 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDnecessary to analyze the amountof backpaydue and therighttoreinstatementunderthetermsof theserecommendations.Itwill berecommended that Respondents'posted ruleswith respect to absenteeism and probationary status,which have been foundto have beeninstituted in reprisalfor the employees'Union activities,be rescinded. Thisshallnot be interpreted as preventing the Respondentsfrom publishing and putting into effect rules,which, in allthe circumstances, do not interfere with,restrain or coercethe employees in the free exercise of their rights under theAct, and are not in reprisal for the exercise of such rights.In order to make effective for the employees of theRespondents the guarantee of rights contained in Section7 of the Act, it will berecommended that the Respondentscease and desistfrom,in any manner, infringing upon therights guaranteed in that Section.RECOMMENDED ORDERUpon the basis of the abovefindingsof fact andconclusionsof law, and upon the entire record in this case,itisrecommended that Respondents,CongdonDieCastingCompany, and Buffco, Inc., Sparta, Michigan,their officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Dischargingor otherwise discriminatingagainstemployees in order to discourage membership in andsupport ofInternationalMolders and AlliedWorkersUnion, AFL-CIO, or any other labor organization.(b)Granting or promising benefits to or withholdingbenefits from employees to discourage membership in orassistancetoa labor organization, or otherwise tointerferewith the rights of employees to select or rejectrepresentationfor collectivebargaining.(c)Advising employees of Respondents' action orintentionto act in amanner setforth above.(d) Publishing, continuing in effect, or enforcing ruleswith respect to working conditions which are in reprisalfor, or which interfere with, restrain or coerce employeesin the exercise of rights under the Act.(e)Threatening or warning employees with harm orreprisals if theyjoin or assista labor organization, orselect a representative for collective bargaining.(f)Threatening or warning employees that the selectionof a collectivebargainingrepresentative will be a vain andfutile act.(g) In any other manner interfering with, restraining, orcoercingemployees in the exercise of their rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the purposes of the Act:(a)Offer to Jeanette Kathryn Graham immediate andfull reinstatement to her former or substantially equivalentpositionwithout prejudice to her seniority, or other rightsand privileges, andmake her whole for any loss ofearningsshe may have suffered by reason of Respondents'discriminationagainst heras set forth in the "Remedy"sectionof this Decision.(b) Preserve and make available to the Board or itsagents, uponrequest, the records necessary to determinetheadequacyof reinstatement of JeanetteKathrynGraham and the adequacy of backpay due her, as setforth in the "Remedy" section of this Decision.(c)Rescindthewrittenruleswithrespecttoabsenteeismand probationary status posted in September1967, in accordance with the "Remedy" section of thisDecision.(d) Post at Respondents' plants at Sparta, Michigan,copiesof the attached notice marked "Appendix.""Copies of said notice, on forms provided by the RegionalDirector, for Region 7 shall, after being duly signed by anauthorizedrepresentativeofRespondents,bepostedimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondents to insure that said notices are not altered,defaced, or coveredby anyother material.(e)Notify the Regional Director for Region 7 inwriting,within 20 days from the date of this Decision,what steps Respondents have taken to comply herewith.16IT IS FURTHER RECOMMENDED that the complaint bedismissed as to any alleged violations not found herein;and that the election held on January 4, 1968, in Case7-RC-8259 be set aside, and said case be remanded to theRegionalDirector for Region Seven to conduct a newelection when he deems that circumstances permit the freechoice of a bargaining representative."In the eventthat the Recommended Order be adopted by the Board,the words "a Decisionand Order" shall be substituted for the words "theRecommendedOrder of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of the United StatesCourt of Appeals the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision andOrder.""In the eventthat thisRecommendedOrder be adopted by the Board,this provision shall be modifiedto read "Notify saidRegionalDirector, inwriting,within10days from the date of this Order, what stepsRespondents have takento comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to a RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policiesof the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILLNOT discharge you, or in any other mannercause you harm,because you join or help InternationalMolders andAlliedWorkersUnion,AFL-CIO, or anyother labor union.WE WILL NOTattempt to discourageyou fromjoining or helping a labor union,or selecting a laborunion as your representative -By promising or grantingemployee benefits forthat reason, orBy keeping benefits fromyou todefeat the union,orBy telling you that we have done or will do suchthings, orBymaking working rules or regulations thatinterfere with your right to engage in union activities,orBy threatening you with any sort of harm, orBy warning or threatening you in any way that theCompany will see to it that you get no benefit fromunion representation.WE WILL NOT in any other way interfere with yourright to -Organize yourselves, or form, join or help unions CONGDON DIE CASTING CO.Bargain for your working conditions through arepresentative freely chosen by a majority of workersin the plantAct together for mutual aid or protection of yourworking conditionsRefuse to do any or all of these things.WE WILL see to it that the rules about absenteeismandprobationaryemployees thatwere posted inSeptember 1967, are canceled,and that any future rulesand regulations on those matters are not made orcarriedout because of your union activities, or tointerfere with your union activities.WE WILL offer Jeanette Kathryn Graham immediateand full reinstatement to her former or substantiallyequivalent position without loss of seniority or otherrights and privileges,WE WILL make her whole for anypay she lost because we discharged her, with interest.All of our employees are free to become or remain, or493refrainfrombecomingorremaining,members ofInternationalMoldersandAlliedWorkersUnion,AFL-CIO, or any other labororganization.DatedByCONGDON DIE CASTINGCOMPANY; BUFFCO, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby anyother material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board'sRegionalOffice,500 BookBuilding, 1249Washington Boulevard,Detroit,Michigan48226, Telephone 226-3200.